Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21 and 29-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PGPUB US 20050064378 A1 by Toly (“Toly”), in view of PGPUB US 20090176196 A1 by Niblock et al (“Niblock”).
In regard to Claim 21, Toly teaches a surgical training device, comprising:
a base;
(see, e.g., F3, s32, lower portion);
a top cover having a top surface and a bottom surface; the top cover being connected to and spaced apart from the base to define an internal cavity between the top cover and the base;
(see, e.g., F3, s32, upper portion);

the top cover having an opening; and
(see, e.g., F2, s34);
Furthermore, while Toly teaches an flexible elastomeric cover (p40) covering the opening it may not specifically teach the other claimed limitations, however, in an analogous reference Niblock teaches
an insert sized and configured to be removably fitted into the opening of the top cover and connected thereto; the insert being penetrable across a top surface and a bottom surface of the insert to access the internal cavity
(see, e.g., s67 and p67 regarding same);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.
	Specifically, it would have been obvious to have employed the pad as taught by Niblock instead of the flexible elastomeric cover (p40) taught by Toly in order to provide more realistic resistance to the insertion of the instruments.

In regard to Claims 29-30, while Toly teaches multiple openings (p40) it may not specifically teach the other claimed limitations, however, in an analogous reference Niblock teaches the claimed limitations (see, e.g., F4);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.
	Specifically, it would have been obvious to have employed the top cover with apertures as taught by Niblock instead of the top cover as taught by Toly in order to provide more guidance to the student in terms of where to insert the instruments.
In regard to Claim 31, Toly teaches these limitations.  See, e.g., p51 in regard to the housing being able to collapse and thereby the top cover able adopt a different angle with respect to the base as compared to as shown in, e.g., F3.
In regard to Claim 32, Toly teaches these limitations.  The device is level on the bottom and is thereby “configured to” have an object placed underneath it such that it would “angulate with respect to a table top on which it is placed.”


Claims 22 and 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toly, in view of Niblock, further in view of PATENT US 5947743 A to Hasson (“Hasson”).
In regard to Claims 22 and 37, Hasson teaches these limitations (see, c5, l20-45).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have employed the multiple membrane layers as taught by Hasson for the pad otherwise taught by Niblock, in order to more realistically portray human tissue.


Claims 23-28, 33-36 and 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toly, in view of Niblock, further in view of Hasson, further in view of official notice.
In regard to Claims 23-28, 33-36, and 38-40, while Hasson teaches employing three different layers of rubber, sponge, and/or latex it may not teach an additional layers being added, however, that is merely duplication of parts and does not patentably distinguish over the cited prior art. See MPEP 2144.04(VI)(B).
Further in regard to Claims 23-28, 33-36, and 38-40, to the extent that the cited prior art may fail to teach the specifically claimed compositions of the layers, however,
the Examiner takes OFFICIAL NOTICE that claimed materials were old and well-known at the time of Applicant’s invention.  Such functionality allows for different forms of tissue to be simulated based on different combinations of materials.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed materials within the invention of the cited prior art so as to allow for different forms of tissue to be simulated based on different combinations of materials.
In regard to Claims 28 and 40, the colors of the claimed layers are non-functional printed matter as they have no functional relationship to the layers themselves and, thereby, do not patentably distinguish over the cited prior art.  See MPEP 2111.05.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715